                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


In re:
                                                       Bankruptcy Case No: 8:17-bk-469 MGW
VIVIAN JOYCE BIELSKI,

                  Debtor
_________________________________

CLINTON C. WYNN,

                        Appellant,

v.                                                               Civil Case No. 8:19-cv-621-T-24

VIVIAN JOYCE BIELSKI,

                  Appellee.
___________________________________/

                                              ORDER

         This cause comes before the Court on Appellee’s Motion to Tax Costs. (Doc. No. 35).

Appellant opposes the motion. (Doc. No. 37). As explained below, the motion is granted.

         This case involves an appeal of a bankruptcy court order on Appellant Wynn’s motion to

vacate or enforce the parties’ settlement agreement. This Court affirmed the bankruptcy court’s

order, and as such, Appellee is the prevailing party in this appeal. Thereafter, Appellee filed the

instant motion to tax costs, in which she asks this Court to award her the cost of the transcript of

the bankruptcy court’s trial on the motion, which totals $377.20. This Court finds that the

transcript was necessarily obtained for use in this appeal.

         Appellant opposes the motion, arguing that the same transcript is being used in a related

appeal, and if he wins the related appeal and seeks the cost of the transcript, the end result will be



                                                  1
a wash. Therefore, Appellant asks that this Court defer ruling on this motion until the related

appeal is resolved.

       The Court has already deferred ruling on this motion for three months and finds that

further delay is not warranted. Appellee is entitled to an award of this cost in this appeal. If

Appellant is successful in the related appeal, he can seek reimbursement of the cost there. No

party will be prejudiced by awarding Appellee her costs in this case.

       Accordingly, it is ORDERED AND ADJUDGED that Appellee’s Motion to Tax Costs

(Doc. No. 35) is GRANTED. Appellee is awarded $377.20 in costs, and the Clerk is directed to

tax these costs against Appellant.

       DONE AND ORDERED at Tampa, Florida, this 8th day of January, 2020.




       Copies to: Counsel of Record




                                                 2
